Exhibit 10.4
Sales Agency Agreement


This Agreement is entered into between the parties concerned on the basis of
equality and mutual benefit to develop business on terms and conditions mutually
agreed upon as follows:


 
1.
Contracting Parties

Supplier hereinafter called “party A”
IMD China Co., Ltd.
Address:
1-2 Floor Building 12, No. 28 Yuhua Road, Area B. Beijing Tianzhu Airport
Industrial Zone, Beijing China


Agent hereinafter called “party B”
Beijing DeHaier Medical Technology Co., Ltd.
Address:
1223 Epoch  Center 31 Zizhuyuan Road, Haidian District, Beijing, China


IMD
Beijing DeHaier to act as IMD’s exclusive agent for range of products specified.


 
2.
Name of device

Mobile C-arm X-ray Unit
Model
RADIUS S9 RADIUS R9
Quantity
50


It is mutually agreed that Party B shall undertake to sell not less than USD 2
million of the aforesaid commodity in the duration of this Agreement.


 
3.
Territory

Mainland China


 
4.
Confirmation of Orders



The quantities, prices and shipments of the commodities stated in this Agreement
shall be confirmed in each transaction the particulars of which are to be
specified in the Sales confirmation agreed by the two parties hereto.


 
5.
Payment



After confirmation of the order, Beijing Dehaier shall arrange the payment to
Party A by check during the required time in the confirm letter so that Party A
can get prepared for delivery.
 
 
 

--------------------------------------------------------------------------------

 


 
6.
Validity of Agreement



This Agreement after its being signed by the parties concerned, shall remain in
force for One year from January 1, 2011 (date) to January 1, 2012 (date). If
either Party wishes to extend this Agreement, he shall notice, in writing, the
other party one month prior to its expiration. The matter shall be decided by
the agreement and by consent of the parties herto. Should either party fail to
implement the terms and conditions herein, the other party is entitled to
terminate this Agreement.


 
7.
Other Terms & Conditions



Party A Shall not supply the contracted commodity to any other buyer (s) in the
above mentioned territory. Direct enquiries, if any, will be referred to Party
B. However, should any other buyers wish to deal with Party A directly, Party A
may do so.


Should Party B fail to pass on his orders to Party A in a period of 6 months for
a minimum of USD500,000. Party A shall not bind himself to this Agreement.


This Agreement shall be subject to the terms and conditions in the Sales
Confirmation signed by both parties hereto.


This Agency Agreement is executed in two counterparts each in Chinese and
English, each of which shall be deemed equally authentic. This Contract is in
one copy effective since being signed sealed by both parties.



Party A: 
/s/ Zhu Shiqing
   Party B: 
/s/ Chen Ping
           
Zhu Shiqing
   
Chen Ping

 
 
 

--------------------------------------------------------------------------------

 